Citation Nr: 0507455	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  98-03 919	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
including as secondary to service-connected post-traumatic 
stress disorder.

2.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970, and from July 1971 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 1997 and June 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania 

A previous decision of the Board, in September 1999, denied 
an increased rating for PTSD, which was then evaluated as 30 
percent disabling.  The veteran appealed to the U.S. Court of 
Appeals for Veterans Claims, which, in a Memorandum Decision 
of October 2002, vacated and remanded the matter for further 
adjudication.  The Board remanded to the RO in September 
2003, for further development.  By rating action in August 
2004, the RO awarded an increased rating, to 70 percent, 
effective from October 1996.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's heart 
disorder was incurred in service or is secondary to his 
service-connected PTSD.

2.  The veteran's PTSD is manifested by symptoms of 
nightmares, flashbacks, irritability, depression, 
sleeplessness, avoidance, hypervigilance, and social 
isolation, and his Global Assessment of Functioning (GAF) 
scores range between 45 and 65.

3.  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, has 
not been demonstrated by the clinical evidence.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in service, nor may it 
be presumed to have been incurred in service, and it is not 
secondary to the service-connected PTSD.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).

2.  The criteria for an evaluation in excess of 70 percent 
for post-traumatic stress disorder have not been met. 38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's February 1967 entrance examination report shows 
his heart was normal, and a chest X-ray was negative.  The 
veteran reported a history of pain or pressure in his chest, 
but no palpitation or pounding heart, and no high or low 
blood pressure.  An August 1967 service treatment report 
shows the veteran complained of having passed out.  He 
complained of head burning, chest pains, and an upset 
stomach.  The veteran's April 1970 entrance examination gave 
no indication that the his heart was abnormal, and no defects 
or diagnoses were noted.

When he was examined for re-enlistment in November 1970, the 
veteran's heart was normal, his chest X-ray was negative, and 
no defects or diagnoses were noted.  The veteran reported no 
history of pain or pressure in his chest, palpitation or 
pounding heart, or high or low blood pressure.  August 1971 
service treatment reports show the veteran complained of 
sharp stabbing pain in his chest.  It came on without warning 
at any time.  It was asymptomatic between episodes of pain.  
The veteran felt short of breath with the pain.  The initial 
impression was chest pain, probably related to strenuous 
physical activity and lack of conditioning.

The veteran reported similar episodes of chest pain one year 
before.  He stated that it had occurred three months prior to 
his previous separation.  He indicated he was told he had a 
heart block, and was given a yellow pill.  He stated that he 
had trouble finding work because of his heart problem, and 
that was why had he re-enlisted in the military.  He said he 
had failed to report his heart problem during his re-
enlistment examination.  The physician learned from the 
veteran's platoon leader that the veteran had a severe 
episode of chest pain, where it radiated down his left arm to 
his hand.  The impression was of a history of a heart block, 
with unknown etiology.  An August 1971 EKG report showed no 
evidence of a heart block or other abnormality.  A September 
1971 telegram to the veteran's wife showed he was admitted to 
the hospital with a diagnosis of cardiac arrhythmia.  His 
condition and prognosis were both good.  A July 1974 
separation examination report showed the veteran's heart and 
chest were normal.  A chest X-ray was within normal limits.  
No cardiac defects or diagnoses were noted.

An October 1994 chest X-ray report shows the veteran's 
cardiac size, pulmonary vasculatures, lung fields, and 
diaphragms appeared normal.  A few calcified densities were 
seen in the peri-hilar regions.  The impression was that 
there was no active disease process.

In September 1996, the veteran underwent initial PTSD 
evaluation.  The veteran's major complaints were his tension 
headaches and stress.  He occasionally experienced nausea, 
but never vomiting.  The headaches had begun ten to fifteen 
years before, with no known precipitant.  He reported about 
one headache per week.  He felt that the headaches interfered 
with his memory.  It was noted that he demonstrated symptoms 
of PTSD.  The veteran was married for 23 years, and had two 
daughters, who were married.  He veteran worked full-time as 
a steelworker.

On examination, the veteran reported experiencing intrusive 
thoughts, nightmares two to three times per week, occasional 
flashbacks, and a heightened startle response.  His emotions 
were blunted, and he was irritable and socially isolated.  
Those symptoms were noted to represent significant changes in 
his personality since he was in Vietnam.  He had fair 
grooming and hygiene.  Conversation was logical and relevant, 
with speech of normal rate and tone.  The veteran's affect 
was slightly irritable, although he was forthcoming in his 
information.  He appeared somewhat dysphoric.  He denied 
suicidal and homicidal ideation, but indicated he had a low 
frustration tolerance in general.  There were no 
hallucinations or delusions.  He denied crying spells.  His 
insight and judgment appeared adequate.  He was diagnosed 
with PTSD, provisional, and stress-related physiological 
response affecting headaches, provisional.

In November 1996, the veteran underwent VA PTSD examination.  
He indicated that he constantly dreamt about a childhood 
friend who was killed in Vietnam.  He said he had constant 
anxiety over the death, and guilt about not being able to 
prevent it.  He continued to have sleep difficulties.  He had 
nightmares two or three times per week.  He described himself 
as an irritable, short-fused, social isolate, who did not 
want to be around people, got nervous in crowds, avoided 
social activities, and could not even tolerate veterans 
groups or therapy groups through the PTSD clinic.  He was 
tense and uptight most of the time.  He had tremors.  He 
could not talk about Vietnam without becoming teary eyed.  He 
had daily constant recollections about Vietnam.

The veteran indicated that his anxiety and irritability 
caused major marriage problems.  He became extremely irate 
over very small things, but denied feeling guilty afterwards.  
He had a number of altercations on the job, and came close to 
being physically violent at times.  He avoided this for fear 
of being fired.  He worked essentially alone in a steel mill, 
without much interaction with supervisors.  He said he had 
drunk alcohol on a daily basis until six or seven years 
before.  He denied any legal difficulties because of that.  
He was fearful of participating in the PTSD program because 
he could not tolerate social contact well.  The veteran had 
been married for 27 years and had two children.  He had held 
the same job as a millwright for 23 years.

On examination, the veteran was alert and oriented in all 
spheres.  He was in good contact with routine aspects of 
reality, and showed no signs of symptoms of psychosis.  He 
spoke in normal tones, but his rhythm and rate were extremely 
slowed and clipped.  During the examination, he appeared to 
be extremely uncomfortable and relatively guarded.  He looked 
out of the corner of his eye at the examiner and sat 
restlessly in his chair with his legs moving rather 
constantly.  He looked and sounded like a person who was 
waiting for some imminent negative event.  His affect was 
almost completely flattened, with little or no emotionality 
expressed almost at any point, except a pained and frustrated 
look in his face.  His mood was one of significant 
depression, with episodes of severe dysphoria clearly 
reported in detail by the patient.  Memory and intellect 
appeared to be intact and of above average capacity.  Insight 
and judgment appeared to be reasonably good, in that the 
veteran was aware of his problem, tried to control the 
alcohol aspects associated with it, tried to maintain work 
stability, and avoided confrontation with supervisors when 
possible.

The overall impression was of PTSD which showed measurable 
increase in symptomatology and intensity since his last 
examination in 1992.  The veteran had clearly reduced his 
ingestion of alcohol, and it appeared that his symptoms had 
become increasingly more acute and required other types of 
compensation.  He was clearly in pain on a daily basis, both 
somatically and psychically, and was running very hard in an 
effort to avoid major disruptions in his life.  He clearly 
did not enjoy much of anything, and barely managed to keep 
his head above water in terms of fulfilling his duties and 
his obligations and participating in life.

It appeared the veteran showed significant increases in his 
PTSD symptomatology in terms of intensity and frequency since 
1992.  He had significant difficulties with his job, with 
increased confrontations and potential threatened sanctions 
in terms of a letter of reprimand and/or possible 
suspensions.  He noted major difficulties in his marriage.  
He did not socialize with anyone, rarely went out of the 
house, and spent most of his time alone.  He did not tolerate 
crowds well, did not like to go shopping, and essentially 
interacted with his family on a very limited and one-word 
type basis.  The veteran's PTSD demonstrated considerable to 
severe impairments in social and occupational adaptability.

In June 1997, the veteran again underwent VA PTSD 
examination.  It was reported that he had been married for 27 
years, and employed for 24 years at the same job.  His claims 
file and medical records were reviewed.  It was noted that 
the veteran worked independently, which was thought to be why 
he had sustained employment for such a long time.  He had 
received no disciplinary sanctions or poor work ratings while 
employed, with the exception of a three-day suspension due to 
fighting and missing time at work.  He attended work 
regularly, and the quality of his work was good, although he 
had difficulty interacting with his supervisors and co-
workers.

The veteran denied any significant medical history, with the 
exception of chronic recurrent headaches.  Currently, he was 
not receiving psychiatric treatment or taking any psychiatric 
medication.  His chief complaint was increased moodiness and 
irritation.  He was easily irritated.  He tended to avoid 
people and social situations and found that his relationship 
with his wife had become significantly impaired due to his 
increase in irritability and reluctance to participate in any 
social activities.  He no longer socialized with other 
veterans.  He did not go to the grocery store because he 
became easily irritated with other shoppers.  He occasionally 
ate out, but chose a table very carefully and preferred to 
sit with his back to the wall so that no one could come up 
behind and startle him.  The veteran indicated that his 
daughters came to visit, but he rarely visited them.  The 
only thing he enjoyed was riding his motorcycle alone.  
Although he reported an increase in irritability, he denied 
any recent physical confrontations.

The veteran denied any significant depression or suicidal 
ideation.  He reported a decrease in energy, motivation, and 
enjoyment in activities.  He found it difficult to go to work 
or engage in any activities.  He had been able to work 
regularly.  The veteran described his sleep as variable.  He 
denied any nightmares and stated that he had not had a 
nightmare for the past ten or fifteen years.  He reported an 
increase in flashbacks and intrusive thoughts over the past 
few weeks.  Rain and a burning smell would remind him of 
Vietnam.  He experienced these flashbacks about two or three 
times per week.  Although the thoughts were intrusive, he 
continued working.  He also reported avoidance in talking 
about his experiences in Vietnam, and an increase in 
restlessness, hypervigilance, and pacing.  He reported a 
history of drinking alcohol to excess, but said he drank 
moderately now.  He went to bars, but sat by himself.

On examination, the veteran was alert, oriented, and actively 
participated in the interview.  Hygiene and grooming were 
noted to be fair.  He responded to all questions, and 
appeared forthcoming with his responses.  Speech was coherent 
and normal in rate.  Reported mood was nervous and affect was 
slightly blunted.  Ideation was relevant and goal-directed.  
He denied any auditory or visual hallucinations, and no 
delusions were reported or noted.  The veteran also denied 
any history of panic attacks.  Although he denied any 
paranoia, he did report that he preferred to sit next to a 
door or a window while at a restaurant.  It was noted by this 
examiner that he chose his seat very carefully in the office, 
choosing a seat where he was able to put his back to the wall 
rather than have his back to the window.  Cognitive 
functioning appeared adequate.  His insight and judgment 
appeared fair.

The diagnosis was PTSD.  The veteran's GAF score was 45.  The 
examiner concluded that the veteran obviously experienced 
PTSD symptoms, with an increase in frequency over the 
previous several weeks.  He displayed considerable avoidance 
and social isolation, with detachment from others.  His most 
significant PTSD symptoms were his irritability and 
agitation, which significantly impaired his social 
functioning.  He avoided social situations and had increased 
marital discord.  It was thought likely that the veteran was 
only able to sustain his job because of the independent 
nature of his work.

March 2000 to December 2001 treatment records show the 
veteran was seen by F.M., D.O, and P.W., M.D., for his heart 
disorder.  In June 2000, the veteran underwent a stress test, 
which found remote anterior apical myocardial infarction with 
scar formation noted specifically in the apex, no evidence of 
acute myocardial ischema, and mild anterior wall hypokinesis 
and akinesis of the cardiac apex.  December 2000 and June 
2001 treatment records show the veteran was doing fine and 
had stopped using tobacco in March 2000, when he experienced 
his myocardial infarction.  In a December 2001 written 
statement, Dr. W indicated that the veteran had experienced a 
myocardial infarction two years before.  He underwent an 
angioplasty and stent to his left anterior descending artery.  
He noted the veteran had been under a considerable amount of 
stress.

An October 2001 VA outpatient clinical entry shows the 
veteran's coronary artery disease was asymptomatic.

January 2004 private records indicate the veteran was 
hospitalized that same month with a history of amyloidosis.  
He demonstrated paracentesis.  The impressions were 
biventricular overload, restrictive cardiomyopathy, and 
amyloidosis.  Private treatment records show the veteran was 
also hospitalized in October and December 2003.  In December 
2003, he was diagnosed with mild congestive heart failure.

In April 2004, the veteran underwent VA heart examination.  
There was a hard stent to the left anterior descending artery 
placed in March 2000.  The veteran had suffered a myocardial 
infarction that same day.  Dyspnea on exertion was his main 
complaint.  He was on several medications for his heart 
disorder.  After the stent, the veteran was pain free, with 
just some dyspnea on exertion.  On examination, there was no 
evidence of congestive heart failure.  His neck veins and 
carotids were normal.  The first, second, and third heart 
sounds were normally split.  Pulses were intact.  The 
diagnosis was status post myocardial infarction and stent two 
years ago.  The examiner stated that the cause of the 
veteran's coronary artery disease was most likely his history 
of smoking, his male gender, and his hypertension.  PTSD 
might have played an aggravating factor.

An April 2004 VA outpatient treatment record shows the 
veteran's coronary artery disease was asymptomatic.

In June 2004, the veteran underwent VA PTSD examination.  He 
indicated that he thought about war periodically, and perhaps 
more so now that he was terminally ill with amyloidosis.  He 
described himself as very depressed at this point because of 
his terminal illness and his very debilitated physical 
condition.  He indicated that, as a result of this, he was 
irritable and short-fused at times.

He reported symptoms similar to those reported before.  He 
avoided crowds, did not like to talk about Vietnam, and was 
not fond of social situations.  He had some difficulty 
falling and staying asleep, but this seemed related to his 
physical condition and his anxiety about his future.  He 
denied any difficulties with nightmares.  The examiner opined 
that the veteran did not outline any symptom-change over what 
he had reported in 1997, except those related to the fact 
that he was terminally ill, which caused much depression.  
The examiner did not see any appreciable increase in the 
veteran's PTSD symptoms from 1997.  The increased psychiatric 
difficulties were not related to his PTSD.  The veteran's 
illness and his not being a candidate for a heart/liver 
transplant were quite depressing for him, because he was very 
aware that he would likely die in the near future.  His last 
job had been as a laborer in a steel plant for 28 years, 
until April 2002.

The veteran was still married to his first wife.  He had 
local family, who were very supportive.  He spoke in subdued 
tones, with a slowed rhythm and rate.  His conversation was 
generally relevant and coherent, though at times he seemed to 
be mildly confused and non-specific, suggesting possible 
early cognitive decline.  He appeared to be severely 
depressed, with little or no emotional display or variation.  
He was subdued and withdrawn.  He looked away and askance 
much of the time.  He was frustrated and aggravated about 
knowing he would die in a short period of time.

The veteran's memory and intellect appeared to be of average 
capacity, but there were showing what appeared to be some 
early signs of cognitive softening, thought possibly to be 
related to his multiple physical medical conditions.  The 
overall clinical impressions were PTSD, which continued to be 
of moderate intensity at worst; and major depressive 
disorder, which was very severe and secondary to his health 
problems.  The veteran's GAF score was approximately 60-65, 
which the examiner indicated was specific only to his PTSD.  
While the examiner was clear that the veteran's PTSD did not 
appear to have worsened since his last VA examination, there 
was no question that his overall psychological status was 
worse now than it was then, because of the depression that 
was very severe and secondary to his terminal illness.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

In its Memorandum Decision of October 2002, the Court 
indicated that a proffered waiver, by the appellant, of 
applicability of the VCAA to his case was acceptable in that 
litigation, but the Court expressly declined to extend the 
waiver to future adjudications.

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In January and September 2002 letters, the RO informed the 
veteran of the VCAA and its effect on his claims.  In 
addition, the veteran was advised, by virtue of detailed 
January 1998 and October 2003 statements of the case (SOCs) 
and August 2004 supplemental statement of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claims, and that the SOCs and 
SSOC issued by the RO clarified what evidence would be 
required to establish entitlement to an increased rating and 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the October 2003 SOC 
contained the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102, 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection - Heart Disorder

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 
3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically it 
means that the facts, as shown by the evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease in service.  
See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

Service connection may also be granted for cardiovascular 
disorders when they are manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation; 
however, disability from a superimposed chronic acquired 
disease or injury during service may be considered for 
service connection.  See 38 C.F.R. § 3.303(c) (2004); 
VAOPGCPREC 82-90 (July 18, 1990).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  In addition, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The veteran's service medical records show he was treated for 
chest pain while in service in August 1971.  The veteran 
indicated in the treatment records that he had been diagnosed 
with a heart block just before separation from his previous 
period of service.  However, service medical records from the 
veteran's first period of service are silent for any 
treatment or diagnosis of this type.  Furthermore, an EKG 
report done in August 1971 showed no evidence of a heart 
block or any other abnormality.  In addition, the veteran's 
heart and chest were normal upon separation in July 1974.

The post-service medical evidence associated with the 
veteran's claims file shows no treatment for any heart or 
chest disorder until March 2000, more than 25 years after his 
final separation from service.  In fact, an October 1994 
chest X-ray report gave an impression of no active process.  
Finally, in the veteran's April 2002 VA examination report, 
the examiner opined that the cause of the veteran's coronary 
artery disease was most likely his history of smoking, his 
male gender, and his hypertension.  The examiner indicated 
only the possibility that PTSD might have played an 
aggravating factor.

Although on an initial review, the VA examiner's statement 
appears to support the veteran's claim, a close reading shows 
that it does not.  His opinion is both equivocal and 
speculative and, at most, does little more than propose that 
it is possible that the veteran's PTSD contributed to his 
coronary artery disease.  He does not factually establish or 
explain the sequence of medical causation using the facts 
applicable in the veteran's case to explain how the veteran's 
PTSD might have had an etiological impact upon his coronary 
artery disease.  Such speculation is not legally sufficient 
to establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. at 230; Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

As the evidence preponderates against the claim for service 
connection for the veteran's heart disorder, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Increased Rating - PTSD

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2003).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2004).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2004).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

Under the current schedular criteria, effective since 
November 7, 1996, PTSD is evaluated under the general rating 
formula used to rate psychiatric disabilities.  38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411 (2004).

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

Having reviewed the entirety of the record, the Board is of 
the opinion that an evaluation in excess of 70 percent is not 
warranted for the veteran's service-connected PTSD.  
Essentially, while the veteran's symptoms very closely 
comport to the symptomatology contemplated for the assignment 
of a 70 percent evaluation under Diagnostic Code 9411, the 
symptoms enumerated under DC 9411 warranting a 100 percent 
evaluation are, for the most part, simply not demonstrated.

The Board is aware of the veteran's valorous service in 
Vietnam, including his participation in combat, and we 
sympathize with the loss of his close friend, which has 
obviously caused him no small amount of anguish.  Our ratings 
as to his current condition, however, must be based upon the 
applicable criteria as they relate to the findings on medical 
evaluation.

As noted above, a 100 percent rating for PTSD is warranted 
where there is total occupational and social impairment, 
impairment in thought processes, delusions, hallucinations, 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, disorientation, and memory loss.

However, when the veteran was most recently examined for PTSD 
in June 2004, he attributed much of his depression and 
irritability to his terminal illness.  Indeed, as documented 
previously, the veteran demonstrated PTSD symptoms such as 
avoiding crowds, talking about Vietnam, and social 
situations.  However, the examiner attributed his sleep 
disturbance to his physical illness and not his PTSD.  In 
fact, while the veteran indicated he thought about war more 
than before, he denied any nightmares.  Although he could not 
currently work, this was noted to be due to his physical 
illness.  Before that, he had held the same job for 28 years.

Furthermore, although the veteran indicated in the past that 
he experienced trouble in his marriage, he was still married 
to his first wife.  He also was noted to have local family 
members who were supportive, suggesting that maintains a 
relationship with family.  While the veteran spoke in subdued 
tones, with a slow rhythm and rate, his conversation was 
generally relevant and coherent.  Indeed, while he appeared 
to show early signs of some cognitive softening, his memory 
and intellect were of average capacity.

In summary, the veteran has not demonstrated any gross 
impairment of thought process and communication, delusions, 
hallucinations, grossly inappropriate behavior, evidence that 
he is a danger to himself or others, or loss of memory of the 
names of himself or close family.  His PTSD, therefore, does 
not meet the criteria to be rated as 100 percent disabling 
under the criteria of DC 9411.

The June 2004 VA examiner assigned a GAF score of 60-65 for 
the veteran's PTSD alone.  In June 1997, he was assigned a 
GAF score of 45.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health - illness."  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DSM-IV).  A GAF score of 41-50 denotes serious symptoms (e.g. 
suicidal ideations, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 61-70 denotes some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.

The GAF scores have been recognized by the Court of Appeals 
for Veterans Claims as an indicator of mental health on a 
hypothetical continuum of mental health-illness.  Carpenter, 
supra.  It seems wholly appropriate for adjudicators to look 
to these scores in evaluating psychiatric disability since, 
as noted above, the evaluation of such disabilities involves 
the application of a rating schedule that in turn is based on 
average impairment of earning capacity.  The Board finds that 
the veteran's GAF scores do not indicate that his PTSD should 
be rated higher than 70 percent disabling.  The 60-65 score 
corresponds to only mild symptoms.  Further, the 45 GAF score 
corresponds to serious symptoms, as reflected in the 70 
percent disability rating.  Yet, the 45 GAF score indicates 
that there are much more serious symptoms that the veteran 
does not demonstrate.  Therefore, the Board finds that the 
veteran's assigned GAF scores correspond with his 70 percent 
disability rating, and no higher.

In view of the foregoing, we conclude that the evidence 
reflects that the level of psychiatric disability due to the 
veteran's PTSD most nearly comports with the assignment of a 
70 percent evaluation.  Moreover, the record does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a 100 percent evaluation.  Even though the Board 
has determined that a 70 percent rating is warranted in this 
case, there is not a question as to whether the 100 percent 
rating should be assigned.  38 C.F.R. § 4.7.  As explained 
herein, the Board would point out that there is relatively 
little indication of any symptomatology of psychiatric 
impairment as provided for a 100 percent rating under the 
applicable regulations.  See 38 C.F.R. § 4.130, DC 9411.
The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than Diagnostic Code 9411 do not provide a basis 
to assign an evaluation higher than the 70 percent rating 
assigned by this decision.

The Board recognizes that the veteran believes that his PTSD 
should be rated as 100 percent disabling.  The veteran's 
sincerity is not in question.  However, while the veteran is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. at 494 (1992).  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's PTSD, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a heart disorder is denied.

An evaluation in excess of 70 percent for post-traumatic 
stress disorder is denied.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


